           Case 1:20-cv-07703-VEC Document 28 Filed 03/04/21USDC          PageSDNY
                                                                               1 of 1
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES DISTRICT COURT                                            DATE FILED: 03/04/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 NATURAL RESOURCES DEFENSE                                      :
 COUNCIL, INC.,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                : 20-CV-7703 (VEC)
                            -against-                           :
                                                                :     ORDER
                                                                :
 U.S. FOOD AND DRUG ADMINISTRATION, :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on March 4, 2021, the parties appeared for a telephone conference;

       IT IS HEREBY ORDERED that for the reasons stated at the conference, the FDA need

only produce a Vaughn index every second production.

       IT IS FURTHER ORDERED that by no later than Friday, March 12, 2021, the FDA

must propose a reasonable production processing rate. If the types of documents to be disclosed

present unique complexities that the FDA believes warrant a processing rate that is slower than

what would otherwise seem reasonable, the FDA must include a description of the types of

documents at issue and an explanation why such documents require more time to review and

process than the norm for review and production of documents in response to FOIA requests for

CVM documents.



SO ORDERED.
                                                        ________________________
Date: March 4, 2021                                        VALERIE CAPRONI
      New York, New York                                 United States District Judge
